DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 18, 2022.   Claims 1, 3-7 and 10-22 are pending and an action on the merits is as follows.	
Rejections of claims 14-16 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-12 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) in view of Keser (US 2016/0122157 A1).
Claims 1 and 17: Haipus discloses a method of operating an elevator system and a controller for an elevator system having a processor and a memory comprising computer-executable instructions that, when executed by the processor, perform operations comprising receiving a first elevator call from a terminal device described as a mobile device (mobile phone) on a first floor, where the first elevator call is a destination request (destination call) to travel to a second floor (page 1 ¶ [0013]). A first elevator car is assigned (allocated) to serve the first elevator call (page 3 ¶ [0040]), and the first elevator car is moved to the first floor (departure floor) in response to the first elevator call and assignment of the first elevator car to serve the first elevator call (page 3 ¶ [0043]) then moved away from the first floor, where acceleration data of the mobile device and elevator acceleration data of the first elevator car is detected and compared in order to determine whether the mobile device is within the first elevator car based upon the comparison (page 2 ¶ [0023]).  The mobile device is determined to not be within the first elevator car when the acceleration data of the mobile device is not about equal to (not sufficient correlation with) the elevator acceleration data of the first elevator car (page 4 ¶ [0045]).  
An elevator acceleration data of a second elevator car is detected when the second elevator car moves away from the first floor, such that the acceleration data of the mobile device and the second elevator car are compared and it is determined that the mobile device is within the second elevator car when the acceleration data of the mobile device is about equal to (sufficient correlation with) the elevator acceleration data of the second elevator car (page 4 ¶ [0045]).  After which, it is determined that the second elevator car is to move toward a destination floor and guided thereto in order to service a passenger’s destination floor request (page 2 ¶ [0023]).  Therefore it is determined that the person possessing the mobile device is moving toward the destination floor in the second elevator car after determining that the mobile device is within the second elevator car when the acceleration data of the mobile device is about equal to the elevator acceleration data of the second elevator car (page 2 ¶ [0023]).  This reference fails to disclose the destination floor to be determined to be a secure floor, a person possessing the mobile device to be determined to not have access to the secure floor, and the second elevator car to be prevented from moving to the secure floor after determining that the person possessing the mobile device that does not have access to the secure floor is moving toward the secure floor in the second elevator car by re-routing the second elevator car to another floor or bringing the second elevator car moving in the elevator hoistway to a stop. 
However Keser teaches a method of operating and elevator system and a controller for an elevator system, in that when an elevator is determined to be moving toward a destination floor that is further determined to be a secure floor, and a person on the elevator is determined to not have access to the secure floor, the elevator car is prevented from moving to the secure by re-routing the elevator car to another floor in order to drop off said person before stopping at the secured floor (page 3 ¶ [0037]).  The elevator car is only able to stop at said secure floor after it is determined that only users with access to the secure floor are present in the elevator car (page 3 ¶ [0037]).  Therefore the elevator car is prevented from moving to the secure floor after determining that the person that does not have access to the secure floor is in the elevator car.
Given the teachings of Keser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus with providing the destination floor to be determined to be a secure floor, a person possessing the mobile device to be determined to not have access to the secure floor, and the second elevator car to be prevented from moving to the secure floor after determining that the person possessing the mobile device that does not have access to the secure floor is moving toward the secure floor in the second elevator car by re-routing the second elevator car to another floor. Doing so would allow the use of secure tenant floors “that that people may generally be unaware that such tenants are located within the building” as taught in Keser (page 3 ¶ [0037]) for “privacy or security considerations” for those tenants (page 2 ¶ [0029]).
Claim 3: Haipus modified by Keser discloses a method as stated above, where operation of the first elevator car is disclosed in Haipus to be adjusted (allocation is removed) in response to determining that the mobile device is not within the first elevator car (page 4 ¶ [0045]).
Claims 4 and 20: Haipus modified by Keser discloses a method and controller as stated above, where the mobile device is disclosed in Haipus to be determined to be within the first elevator car when the acceleration data of the mobile device is about equal to (sufficient correlation with) the elevator acceleration data of the first elevator car (page 4 ¶ [0045]).
Claim 5: Haipus modified by Keser discloses a method as stated above, where the acceleration data of the mobile device is disclosed in Haipus to include an actual acceleration rate measured by the mobile device (page 2 ¶ [0017]).
Claim 6: Haipus modified by Keser discloses a method as stated above, where the elevator acceleration data is disclosed in Haipus to include an actual acceleration rate determined an elevator system (page 2 ¶ [0017]).
Claim 7: Haipus modified by Keser discloses a method as stated above, where allocation of the first elevator car is disclosed in Haipus to be removed in response to determining that the mobile device is not within the first elevator car (page 4 ¶ [0045]).  The first elevator car then is able to be reassigned to a second elevator call.
Claims 10: Haipus modified by Keser discloses a method as stated above, where operation of the first elevator car is disclosed in Haipus to be adjusted (allocation is removed) in response to determining that the mobile device is within the second elevator car (page 4 ¶ [0045]).
Claims 11: Haipus modified by Keser discloses a method as stated above, where the second elevator car is disclosed in Haipus to be reassigned to the first elevator call in response to determining that the mobile device is within the second elevator car (page 4 ¶ [0045]).
Claims 12: Haipus modified by Keser discloses a method as stated above, but where a prompt is transmitted to the mobile device requesting a destination floor for the second elevator car, as shown in Keser (page 3 ¶ [0039]).
Claim 18: Haipus modified by Keser discloses a controller where the mobile device is determined to not be within the first elevator car when the acceleration data of the mobile device is not about equal to the elevator acceleration data of the first elevator car, as stated above.
Claim 19: Haipus modified by Keser discloses a controller as stated above, where operation of the first elevator car is disclosed in Haipus to be adjusted (allocation is removed) in response to determining that the mobile device is not within the first elevator car (page 4 ¶ [0045]).
Claim 21: Haipus modified by Keser discloses a method where the second elevator car is re-routed to another floor after determining that the second elevator car is moving toward the secure floor with the person possessing the mobile device that does not have access to the secure floor, as stated above.
Claim 22: Haipus modified by Keser discloses a method where the second elevator car is re-routed to another floor after determining that the second elevator car is moving toward the secure floor with the person possessing the mobile device that does not have access to the secure floor, as stated above.  The second elevator moving in the elevator hoistway then is brought to a stop at said another floor, in response to the second elevator car being determined to be moving toward the destination floor that is the secure floor and the person possessing the mobile device does not have access to the secure floor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) modified by of Keser (US 2016/0122157 A1) as applied to claim 1 above, further in view of De Jong et al. (US 7,258,203 B2).
Claims 13: Haipus modified by Keser discloses a method as stated above, but fails to disclose the second elevator car to be moved to a destination floor of the second elevator car, and a third elevator car to be moved to the destination floor of the second elevator car.
However De Jong et al. teaches a method of operating an elevator system, where a destination call beyond zone limits of an elevator car (first car) generates a second call given from an elevator car-specific destination floor (transfer floor) for a different elevator car (second car) (column 4 lines 27-34).  Therefore the elevator car is moved to a destination floor of the second elevator car, and another elevator car is moved to the destination floor of the previous elevator car.
Given the teachings of De Jong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus as modified by Keser with moving the second elevator car to a destination floor of the second elevator car and moving a third elevator car to the destination floor of the second elevator car.  Doing so would allow use of a transfer floor to achieve “a good predictability and accuracy of elevator control” as taught in De Jong et al. (column 2 line 66 through column 3 line 4), allowing a “more efficient elevator operation [to] be achieved” (column 3 line 11).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haipus (US 2016/0031676 A1) modified by Keser (US 2016/0122157 A1) as applied to claim 1 above, further in view of Friedman (US 2013/0126277 A1).
Claims 14: Haipus modified by Keser discloses a method where the mobile device is determined to be within the first elevator car based upon the comparison of the acceleration data of the mobile device and the elevator acceleration data of the first elevator car, as stated above.  These references fail to disclose an elevator system position to be detected, and determining whether the mobile device is within the first elevator car based on the elevator system position and the comparison of the acceleration data.
However Friedman teaches a method of operating an elevator system, where a determination as to movement of an elevator car is made according to a detected elevator system position via a barometer and detected acceleration data via an accelerometer (page 2 ¶ [0047]).
Given the teachings of Friedman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Haipus as modified by Keser with providing an elevator system position to be detected, and determining whether the mobile device is within the first elevator car based on the elevator system position and the comparison of the acceleration data.  Doing so would indicate “which floor [the elevator car] is at” as taught in Friedman (page 3 ¶ [0057]) when acceleration data is zero.
Claims 15: Haipus modified by Keser and Friedman discloses a method as stated above, where the elevator system position is shown in Friedman to include a position of elevator door operably connected to an elevator car of the elevator system (page 5 ¶ [0083]).
Claims 16: Haipus modified by Keser and Friedman discloses a method as stated above, where the elevator system position is shown in Friedman to include an elevator moving state of an elevator car of the elevator system (page 2 ¶ [0047]).

Response to Arguments
Applicants’ arguments filed July 18, 2022 have been fully considered but they are not persuasive.  
Applicants state on pages 9-10 of the response that “[t]he proposed combination of Haipus and Keser fails to disclose the processing of claim 1 related to an unauthorized passenger heading towards destination floor that is a secure floor”. However Keser teaches that some floors may be secured, and that in a situation where additional people have entered an elevator car allocated to a secured floor, “the elevator car may drop off all the additional people before stopping at the secured tenant/floor. In such embodiments, the elevator 204 may only stop at certain floors after determining that only users with access to the floor are present in the elevator car” (page 3 ¶ [0037]).  Although Keser describes that a user can input a destination call, and therefore must confirm that a user is authorized to access a secure floor prior to entering an elevator car, Keser further provides a situation where “additional people entering the elevator car” would not be allowed access to the secure floor (page 3 ¶ [0037]).  If said elevator car is already allocated to travel to a secure floor, the additional people not allowed to access the secure floor would be dropped off at, i.e. the elevator car re-routed to, another floor before traveling to the secure floor. Keser then properly renders obvious applicants’ limitation as required by the claim.
Applicants further state on page 10 of the response that “[a]s permissions are needed to make the advance destination call, Keser is not concerned with unauthorized users traveling to secure floors”.  However Keser teaches that “the elevator car may drop off all the additional people before stopping at the secured tenant/floor. In such embodiments, the elevator 204 may only stop at certain floors after determining that only users with access to the floor are present in the elevator car” (page 3 ¶ [0037]).  It should be noted that applicants admit on page 10, that the cited “section of Keser generally refers to not allowing unauthorized persons to stop at a secure floor” (emphasis added).  Therefore as admitted by applicants’, Keser is concerned with unauthorized users traveling to secure floors.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 26, 2022